Title: To John Adams from Jean de Neufville & Fils, 5 December 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 5th. Decr. 1781
Sir

We recieved a Letter which your Excellency did Us the honor of writing us the day before yesterday, observing therein that your Excellency has no Authority to interfere in the direction of the Continental Goods, which Mr. Gillon contracted to convoy to America, but such as You derived from the desire of Dr. Franklin, to take the best Care of them in your power, and that You therefore hold yourself obliged to observe his Excellency’s desire in the business.
We further note the Advice of Dr. Franklin, and inclose a Copy of the Letter which his Excellency wrote us upon the subject, as we wish to avoid every misinterpretation of our Conduct.
Before however we enter into the particulars of your Excellency’s Letter, we beg leave to express our surprise at a paragraph in the Doctor’s Letter to us, intending to refuse payment of the Bills. But after an Accident happens to those Goods (as it is one) since we had shipped them on board the So. Carolina Frigate, and according to our Orders, can we be made the Sufferers for it? Can we be refused the due payment of them? even if there was not so formal an Engagement as accepted Bills. Give Us leave to say the honor of Congress is concerned therein, and the public faith would be violated: that of America We hope will never be thus sported with; and therefore as we have wrote to his Excellency B. Franklin at your Excellency’s particular desire, we beg leave to claim your Excellency’s protection in this matter, we are not ashamed to say for our own sake (tho’ that may be thought of little Importance) but chiefly for the honor of Congress and of every one who has had any Concerns in the shipment of those Goods. So may we now be admitted to enter on some further observations on your Excellency’s favor assuring your Excellency, that tho’ this is quite a new affair since what has befel those Goods has been after they had been regularly shipped, we shall nevertheless be happy to serve your Excellency and his Excellency B. Franklin as much as in our power, and agreable to both your directions.
We must observe that we had only orders to send the Continental Goods on board the So. Carolina Frigate, and that whatever was done with them afterwards, was done by Come. Gillon and Major Jackson, and with which we have had nothing to do, nor even well known the Contents of the Contract which was passed between Colo. Laurens and the Commodore.
When Come. Gillon applied to us for hiring Vessels, we have assisted him to the best of our power, as we had done in every other respect, but the particulars of the Charter Parties were agreed upon between him and Messs. Van Arp, themselves without our direct knowledge; and it was only at the desire of the latter Gentlemen that our L. D. N. carried the Charter Parties with him to the Texell under a sealed Cover to the notary of that place. We can if required produce proofs of what we advance—and as to our Shares in those Ships, we can merely say that we paid 12000 Guilders on account of our half of the one, and 8000 on account of a quarter part of the other, but know no more yet than your Excellency what the final Cost thereof will be, and as we only took those shares to promote and assist the business, we should be very glad of course if they had been accepted when we offered them sundry times to your Excellency and Major Jackson at prime Cost—so we consider ourselves merely in this business as having been employed in preference to others, though as having been employed by Congress, and become the Shipper of the Goods in their behalf as we have shipped them conformably to the orders we recieved in the new Case. We had already the honor to observe to your Excellency, that in the management of the Ships we had absolutely the Majority against Us (as being considered by our Co owners as not impartial those of the Liberty might claim the same decision that might pass in favor of the concerned of the Aurora) and could therefore have no effect, as we already observed—however as we said before setting aside our shares in these Ships, which we have already had the honor to offer to your Excellency, we are ready to act by Law against the concerned in the Ships should it be required, tho’ we wish it may be settled agreable to your Excellency’s desire.
We have in Consequence desired Messs. van Arp the Ships Husbands to call a meeting of the Owners to lay the matter before them, and will inform your Excellency of the result.
For our part we find with your Excellency the proposals of his Excellency Dr. Franklin very reasonable, and wish that the other Owners of the Vessels may be of the same opinion, leaving further to them to answer why the Captains did not obey Commodore Gillon’s signals to come out (as well as any other matters concerning said Vessels) tho’ both your Excellencys had they remembered that as the Charter Parties were not signed would have known they could not have come out at any rate: but this being an Observation of ours, we do not pretend to anticipate any Arguments that may be laid before the Arbitrators on either side, for on our part we repeat, that we are decidedly resolved in this Case to sacrifice our own Interest to that of Congress.
We are very happy to find these Goods will not be wanted in America so much as we imagined, otherwise it would not have been difficult to have found Opportunities here, to send them as safe and cheap at least, and even better than they generally go from France—the knowledge of which made us always desirous to form a direct Intercourse of Commerce between the two Countries. We beg excuse for this last observation, but your Excellency’s knows our sentiments and how much they are devoted to the Scope of your Embassy.
As to the further proposal of your Excellency to purchase these Goods, we can only observe that being nothing but Commissioners, we cannot but be surprised at the proposal (altho’ we thank your Excellency for it) as we can have no Opportunities of disposing of such large Cargoes in the Course of our Correspondence—otherwise we should have no objection to take them back, without any wish that Congress in that Case should suffer any loss, being devotedly that Honorable Body’s and your Excellency’s most obedient and most humble Servant.

 John de Neufville & Son

